The opinion of the court was delivered, May 11th 1874, by
Mercur, J.
The argument in this case has taken a wide range. The great antiquity of some of the property, as well as the diversified character and alleged yalue of many of the articles, have given ample grounds for discussion.
The legal questions to be determined are few. The jury passed upon the value of the property, under a careful and restraining charge of the court. They were properly instructed as to the discharge of their duties; under the conflicting evidence, the measure of damages was properly submitted to them. We discover no error in the admission of the evidence; it bore directly upon the value of the articles, and the probability of their being in the trunks at the time of the sale by the plaintiff in error.
Much of the argument relating to the question of negligence does not bear very directly upon the controlling questions in the case. The right to recover does not rest upon the careless and negligent manner in which the property was kept, but on the unlawful and irregular manner in which it was sold. Hence the omission of the defendant in error to inform the company in regard to the value of the property, worked no injury to the latter. The company did keep it carefully and securely against all injury and loss.
The count in trover strikes at the invalidity of the sale, at the time when, and the manner and circumstances under which, it was made.
The court was entirely correct in holding the company responsible for the agreement of its agent to keep the goods for one year. The act was within the general scope of the agent’s authority. It was a representation made in the course of the business intrusted to his particular care. Corporations act through agents. The public is not informed as to the specific and private instructions which may be given to them, limiting their ostensible powers. A just protection to persons dealing with corporations imperatively requires that the act of the agent, within the general scope of the business with which he is intrusted, shall bind the company, although the specific act may be in excess of his private instructions : Tanner v. Oil Creek R. R. Co., 3 P. F. Smith 411. If the testimony of the defendant in error was believed, the right of sale did not exist at that time.
The first and second sections of the Act of 14th December 1863, Pur. Dig. 220, pi. 6 and 7, under which the plaintiff in error proposed to sell the property, authorized the company to “expose” it to sale at public auction. The fair meaning of “ expose” in this statute obviously is “ to exhibit,” “ to bring into view,” “ display,” *257to “ point out or show to the bystanders.” Selling the trunks with the goods locked up in them, and describing the contents as unknown, withholds from the bidders all knowledge of the character or value of the contents, and clearly was not within the meaning of the law which directs the manner of sale. This' manner of selling goods of value is unjust to the owner. It is no answer for a corporation to say that by this method its sales in the aggregate produce quite as large a sum as if the articles were exposed to view. The company may not suffer, yet great injustice be done to the owner of valuable goods. There is no just reason why his goods should be sold at a sacrifice to enable the almost worthless property of another to be sold for more than its value. Such a mode of selling is unjust to the bidders; generally they will not stand upon equal ground. The strong probability is that the contents will be known to one or more of the agents, and all packages that are really valuable will' be struck down at low prices to some one acting in the interest of the knowing agent. In this very case the evidence shows that the contents of the trunks were actually examined by one of the agents of the company before the sale, yet each was sold as contents unknown, for a few dollars. To whom they were sold, or what became of the contents, the evidence fails to disclose.
In the whole record we discover nothing which requires our correction; therefore, Judgment affirmed.